Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-12-2007

USA v. Jackman
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2191




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Jackman" (2007). 2007 Decisions. Paper 448.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/448


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 06-2191


                            UNITED STATES OF AMERICA

                                             v.

                             DONALD G. JACKMAN, JR.,

                                                          Appellant


                     On Appeal from the United States District Court
                         for the Western District of Pennsylvania
                               (D.C. Crim. No. 00-cr-00072)
                     District Judge: Honorable Maurice B. Cohill, Jr.


                       Submitted under Third Circuit LAR 34.1(a)
                                    June 19, 2007

           Before:   BARRY, CHAGARES AND ROTH, CIRCUIT JUDGES

                           (Opinion filed: September 12, 2007)



                                        OPINION



PER CURIAM

       Donald Jackman, Jr. appeals the District Court’s order denying his motion filed

pursuant to Fed. R. Crim. P. 41(g) for the return of firearms and other property seized
during a search of his residence. In February 2002, Jackman was convicted of possession

of an unregistered destructive device and pled guilty to possession of a firearm by a felon.

He was subsequently sentenced to 262 months in prison. His conviction and sentence

were affirmed on appeal. In a separate proceeding, the government filed for forfeiture of

several of Jackman’s firearms, and on November 19, 2003, the District Court entered a

final order of forfeiture. Jackman appealed, and this Court dismissed the appeal as

frivolous. See C.A. No. 03-4607. On March 24, 2006, Jackman filed the instant Rule

41(g) motion. On March 27, 2006, the District Court denied the motion. Jackman filed a

timely notice of appeal, and we have jurisdiction under 28 U.S.C. § 1291.

       We review the District Court’s decision for abuse of discretion. United States v.

Chambers, 192 F.3d 374, 376 (3d Cir. 1999). Because the firearms have been forfeited to

the government and because Jackman is legally prohibited from possessing firearms, the

District Court did not abuse its discretion in denying Jackman’s motion with respect to

the firearms. See United States v. Howell, 425 F.3d 971 (11th Cir. 2005)(holding that a

convicted felon is not entitled to have firearms returned, held in trust, or sold for his

profit); United States v. Felici, 208 F.3d 667, 670 (8th Cir. 2000)(holding that a convicted

felon is not entitled to return of firearms or to have firearms held in trust by third party).

       Although Jackman focuses primarily on challenging the forfeiture of the firearms

in his Rule 41(g) motion and appellate brief, he briefly mentions other property he alleges

was taken by the government. Brief at 13. Jackman claims the other property was never

returned but admits that he was not present during the search. Id. According to the

                                               2
District Court docket, Jackman has been in custody since his arrest. The government has

submitted records showing that the items were returned to Jackman’s residence. The

property receipts Jackman has submitted show that several items were not taken by the

government. Exhibit E. Furthermore, we note that Jackman sued several individuals,

including his then-girlfriend with whom he shared the residence, and claimed that they

wrongly disposed of his property after his arrest. Several of the items mentioned in his

Rule 41(g) motion were also included among the items he alleges those individuals

misappropriated, e.g., twenty-nine hundred dollars in rolled coins, twenty flashlights, gold

pieces, clothing, and shoes. See Jackman v. McMillan, W.D. Pa. Civ. No. 06-cv-00051.

In light of the government’s submissions as well as Jackman’s own allegations, we find it

unnecessary to remand the matter for a hearing on the other property.

       For the above reasons, we will affirm the District Court’s March 27, 2006 order.

Appellee’s motion to supplement and expand the record is denied. Jackman’s motion for

the return of property is denied.




                                             3